Jonathan C. Anders, Attorney at Law, Tara D. Muller, Attorney at Law, Raleigh, For Southeastern Installation, Inc., et al.
Ray H. Womble, III, Attorney at Law.
Michael A. Swann, Attorney at Law, Lexington, For Harris, Gurney B.
Viral V. Mehta, Attorney at Law, Charlotte, For Southern Commercial Glass, et al.
Carl M. Short, III, Attorney at Law, Charlotte.
The following order has been entered on the motion filed on the 19th of September 2016 by Defendants (Southeastern Installation, Inc. and Cincinnati Insurance Company) for Temporary Stay:
"Motion Allowed by order of the Court in conference, this the 20th of September 2016."